    Case 1:05-cv-04622-DLI-RML Document 410 Filed 12/20/18 Page 1 of 2 PageID #: 18071

                                                                                                                    OSEN LLC
                                                                                                              ATTORNEYS AT LAW
                                                                                                                    WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                              1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                                    T.212.354.0111




                                                             December 20, 2018


        VIA ECF

        Hon. Dora L. Irizarry
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201


                  Re:     Weiss, et al. v. National Westminster Bank Plc, 05-cv-4622
                          Applebaum, et al. v. National Westminster Bank Plc, 07-cv-916
                          Strauss, et al. v. Crédit Lyonnais, S.A., 06-cv-702
                          Wolf, et al. v. Crédit Lyonnais, S.A., 07-cv-914

        Dear Chief Judge Irizarry:

                Plaintiffs write in response to Defendants’ December 17, 2018 letter regarding the recent
        Seventh Circuit decision in Kemper v. Deutsche Bank AG, No. 18-1031 (7th Cir. Dec. 12, 2018).
        Defendants maintain that this nonbinding authority compels this Court to decide, as a matter of
        law and contrary to clear Second Circuit precedent, that Defendants’ knowing provision of
        material support to Hamas institutions that are part of a designated Foreign Terrorist Organization
        cannot meet the “act of international terrorism” requirement of the Anti-Terrorism Act, 18 U.S.C.
        § 2331(1) (the “ATA”).1 Defendants’ interpretation is inconsistent with the Second Circuit’s
        decision in Linde v. Arab Bank PLC, 882 F.3d 314 (2d Cir. 2018), and the holding of Kemper
        itself.

                As this Court is aware, the Linde panel “conclude[d] only that providing routine financial
        services to members and associates of terrorist organizations is not so akin to providing a loaded
        gun to a child as to excuse the charging error here and compel a finding that as a matter of law”
        the services constituted an act of international terrorism. Linde, 882 F.3d at 327 (emphasis added).
        The Second Circuit held that determining whether knowingly providing financial services to a
        terrorist organization constitutes an act of international terrorism — or whether knowingly
        providing financial services to Hamas can ever be considered “routine” — “raises questions of fact


        1
                This element is not required for Plaintiffs’ claims under 18 U.S.C. § 2333(d), which arise from the Justice
        Against State Sponsors of Terrorism Act that was enacted in 2016.
Case 1:05-cv-04622-DLI-RML Document 410 Filed 12/20/18 Page 2 of 2 PageID #: 18072
  Hon. Dora L. Irizarry, U.S.D.J.
  December 20, 2018
  Page 2


  for a jury to decide.” Id. Notwithstanding this plain and controlling language, Defendants ask this
  Court to discard Linde for an out-of-circuit opinion.

          Defendants’ attempt to undo the objective standard for “apparent terroristic intent” must
  also fail, for the same reasons. The case law is well-settled that, in determining whether an ATA
  defendant acted with the requisite “apparent terroristic intent,” the fact-finder must apply an
  objective standard. See, e.g., Boim v. Holy Land Found. for Relief and Dev., 549 F.3d 685, 693-94
  (7th Cir. 2008) (en banc) (“Boim III”); Weiss v. Nat'l Westminster Bank PLC, 768 F.3d 202, 207
  (2d Cir. 2014); Linde, 882 F.3d at 327.

          Finally, the Kemper panel tried to distinguish Boim III by emphasizing that it “dealt with
  direct donations to a known terrorist organization. While giving fungible dollars to a terrorist
  organization may be ‘dangerous to human life,’ doing business with companies and countries that
  have significant legitimate operations is not necessarily so.” Slip op. at *10. Kemper is
  irreconcilable with Weiss (and the ATA’s text), in which this Circuit found that if the defendants’
  customers solicited funds for Hamas, those customers engaged in “terrorist activities, . . .
  regardless of whether those funds were used for terrorist or non-terrorist activities.” 768 F.3d at
  209 (emphasis added). See also id. (“if Interpal solicited funds for Hamas, then Interpal engaged
  in terrorist activity . . . .”). Terrorist activities are inherently violent or dangerous to human life,
  and Weiss dictates that knowingly facilitating the funding provided by Interpal or CBSP to Hamas
  “involves” the same danger (the Kemper panel evidently read the word “involves” out of the
  statute). Finally, of course, there is no requirement at either the pleading or summary judgment
  stage of litigation that plaintiffs prove that providing support is “necessarily” dangerous. Slip op.
  at *10.

          Although the Kemper decision conflicts with the law of this and other circuits, even the
  Kemper panel noted that the provision of material support directly to Hamas is within “the purview
  of Boim III.” More importantly, the allegations here satisfy the requirements established by this
  Circuit’s holdings in Weiss and Linde. Accordingly, for these reasons and for the reasons set forth
  in Plaintiffs’ prior submissions, Defendants’ third motion for summary judgment should be denied.


                                         Respectfully submitted,


                                         /s/ Gary M. Osen




  cc: All Counsel via ECF
